      2:17-cr-20037-JES-JEH # 390          Page 1 of 2                                          E-FILED
                                                                   Tuesday, 18 June, 2019 03:35:49 PM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                           )
                     Plaintiff,             )
                                           )
vs.                                         )      Case No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
                     Defendant.            )
                                           )
                                           )


           ORDER FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM


       This matter coming on to be heard on the Petition of the Defendant, BRENDT A.

CHRISTENSEN, and it appearing to the Court that TRAVIS J. CRANE, #R22632, is

presently incarcerated in the Sheridan Correctional Center, Sheridan, Illinois; it further

appearing that TRAVIS J. CRANE, #R22632, was named as a material witness in the

above-entitled cause and his appearance is necessary in connection with these

proceedings on Monday, July 8, 2019 at 9:00 a.m.

      IT IS THEREFORE ORDERED that a Writ of Habeas Corpus Ad Testificandum

be issued commanding the Warden of the Sheridan Correctional Center, Sheridan,

Illinois, and/or the United States Marshal for the Central District of Illinois, to

transport the said TRAVIS J. CRANE, #R22632, to the Central District of Illinois, and

to produce the said TRAVIS J. CRANE, #R22632, on Monday, July 8, 2019 at 9:00 a.m.

in the Federal Building and United States Courthouse, 100 NE Monroe Street, Peoria, Illinois,

in connection with this cause and then and there to present the said TRAVIS J. CRANE,
      2:17-cr-20037-JES-JEH # 390          Page 2 of 2



#R22632 before the Court and from day to day thereafter as may be necessary.



ENTERED this     18th day of June, 2019.




                                            s/ James E. Shadid
                                           JAMES E. SHADID
                                           UNITED STATES DISTRICT JUDGE
                                           CENTRAL DISTRICT OF ILLINOIS
